Citation Nr: 1803179	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for kidney failure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, including hepatitis C.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

At his May 2017 Board hearing, the Veteran indicated that he had received medical treatment at the VA treatment facilities in West Roxbury and Jamaica Plain.  The Veteran also testified that he received recent treatment in Germany at an American military hospital, at a German hospital, and from Dr. Degrow (phonetic).  Further, he reported recent treatment at Massachusetts General Hospital.  A review of the claims folder reveals that in March 2011 he reported treatment at the VAMC in Lake City, Florida.  On remand, efforts should be undertaken to obtain these records.

In addition, the Board observes that, despite several request by the RO, the Veteran's service treatment records are incomplete.  As the case must be remanded, additional efforts should be undertaken to obtain the Veteran's complete service treatment records and service personnel records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records (to include all clinical records), as well as his complete service personnel records.

2. Make arrangements to obtain the Veteran's complete treatment records from the Boston and Gainesville VA Healthcare Systems.

3. Make arrangements to obtain the Veteran's complete treatment records from Massachusetts General Hospital.

4. Make arrangements to obtain the Veteran's complete treatment records from all treatment facilities where he was treated while in Germany, to include an American military hospital, a German hospital, and Dr. Degrow (phonetic).  Ensure that any records received in German are translated to English.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




